DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Examiner acknowledges the amendment of claims 13, 21, 22, 27 and the cancelation of claim 25.
Response to Arguments
Applicant’s arguments, see Remarks, filed 9/3/21, with respect to the rejection(s) of claim(s) 13 under 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Welter.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 13, 16, and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Colombo et al. (U.S. 2011/0138921, hereafter referred to as Colombo) in view of Welter et al. (WO 2012/022572, hereafter referred to as Welter).
	Regarding claims 13 and 21, Colombo teaches a micromechanical pressure sensor system, comprising: a substrate 20; a pressure sensor component 30 connected to the substrate (see figure 4); and an essentially hollow frustum-shaped sleeve structure 31 connected to the substrate, the sleeve 
Colombo further teaches providing a housing; and connecting the housing to the substrate in a gas-tight manner and to the sleeve structure using a sealing material in a sealing area, which is situated at the substrate and/or at the sleeve structure in an area between the substrate and an end of the sleeve structure facing away from the substrate.
	However, Colombo does not explicitly teach the newly added limitation, ‘wherein a wider axial end of the sleeve structure faces the substrate and a narrower axial end of the sleeve structure faces away from substrate’.
	Welter teaches a similar pressure sensor system configuration wherein a wider axial end of the sleeve structure 105 faces the substrate (pressure sensor chip 104) and a narrower axial end of the sleeve structure faces away from substrate (see figure 1b).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of Colombo with the teaching of Welter since a change in the shape of a prior art device is a design consideration within the skill of the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claim 16, Colombo further teaches a housing 31, which, in a sealing area, is connected to the substrate and to the sleeve structure in a gas-tight manner using a sealing material, the sealing area being situated at the substrate and/or at the sleeve structure in an area between the substrate and an end of the sleeve structure facing away from the substrate (see figure 14).
Regarding claims 18 and 19, Colombo further teaches wherein the sealing area includes a surface of a radially extending flange 32 of the hollow frustum-shaped sleeve structure; wherein the 
	Regarding claim 20, Colombo further teaches wherein the housing, at an end of the housing facing the substrate, includes a recess (7a, 7b) in which the sealing material and/or a flange of the sleeve structure engages for forming a mechanical stop (see figure 14).
	

Claims 14, 17 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Colombo in view of Welter, and further in view of Borzabadi (U.S. 2011/0203359, hereafter referred to as Borzabadi).
Regarding claim 14, Colombo as modified by Welter does not explicitly teach wherein the sleeve structure includes a closure structure which closes the opening.
Borzabadi teaches a similar configuration wherein a sleeve 18c comprises a closure structure 24 which closes the opening.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of Colombo and Welter with the teaching of Borzabadi to protect the sensor.
	Regarding claims 17 and 27, Colombo further teaches a circumferential groove at a lateral outer side of the sleeve structure facing away from the pressure sensor component. 
However, neither Colombo nor Welter explicitly teach wherein the sleeve structure is configured differently on two sides of the groove.
	Borzabadi teaches a similar configuration wherein a sleeve 18c comprises a circumferential groove (accommodating tab 48, via figure 4) at a lateral outer side of the sleeve structure facing away from the pressure sensor component. 

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of Colombo and Welter with the teaching of Borzabadi in order to better secure the o-ring.
	
Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over Colombo in view of Welter and further in view of Lammel et al. (U.S. 10,184,910, hereafter referred to as Lammel).
Colombo and Welter are silent regarding the closure structure includes an oil-repelling layer and/or an opaque layer.
Lammel teaches a pressure sensor with a top opening in the housing cover as the media entry point and opaque gel as the light protection means on the pressure sensor element (see description of figure 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of Colombo and Welter with the teaching of Lammel in order to add protection to the sensor package.
Allowable Subject Matter
Claims 22-24 and 26 are allowed.
The prior art of record fails to teach the invention as set forth in claims 22-24 and 26, and the Examiner can find no teaching of the micromechanical pressure sensor system, nor reasons within the cited prior art or on his own to combine the elements of these references other than the applicant’s own reasoning to fully encompass the current pending claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMEL E WILLIAMS whose telephone number is (571)270-7027. The examiner can normally be reached Monday-Thursday, 10a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/JAMEL E WILLIAMS/Examiner, Art Unit 2855